DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on April 17, 2020.  Claims 1-10 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japanese Patent Application No. JP2019-095315, filed on May 21, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 17, 2020, November 4, 2020 and November 10, 2021 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawing Objections
The Drawings are objected to for the following reasons:  



The “end portions in a width direction of roads intersecting at the intersection”, as recited in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  

Claim 1 recites “the road”, which technically lacks antecedent basis.
Claim 2, line 6, recites “…the host vehicle traveling away…”, which appears to lack the word “is” between “host vehicle” and “traveling”.

Claim 4 recites, twice, “the bar”, which technically lacks antecedent basis.

Claim 8 recites “…in order to turn right or left when…”; however, at best, this features appears to be intended use and provides no meaningful limitation.

The Office further notes that deficiencies in the forgoing objections extend to their dependents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because…

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. Claim 1 recites:

a first display configured to display various information
a control part configured to control the display

With respect to the first display, as well as the second display recited in claim 7, this feature comprises a generalized and common computer component configured to interact with a graphic controller for displaying information.  The addition of irradiating a surface with video light for the purpose of displaying information is a common and well known method of displaying information.  As such, the use of general purpose computer hardware falls within the abstract idea of a mental process.  See MPEP 2106.04(a)(2)(III)(C).  Additionally, the gathering, analyzing and displaying results are not sufficient to show an improvement to technology.  See TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607 and Electric Power Group v. Alstom, S.A., 830 F.3d 1350.
With respect to a control part configured to control the first display to display inter-vehicle distance between two vehicles, as well as road and travel information, falls within mental process as a claim directed towards collecting information, analyzing the information and displaying certain results, when recited at a high level of generality, can be practically performed by the mind.  See MPEP 2106.04(a)(2)(III)(A) and Electric Power Group v. Alstom, S.A., 830 F.3d 1350.  Also see Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018), wherein Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result do not show improvement in computer-functionality.
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities.  See Alice Corp., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208.
The Office notes that dependent claims 2-10 do not appear to include any feature the provides significantly more to the judicial exception.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control part in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In looking at the Written Description and Drawings, the control part comprises an electronic control unit as shown in Fig. 2 and described in paragraphs 0120-0145.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, with respect to claim 1, other than comprising “an intersection image” it is unclear what “end portions in a width direction of roads intersecting at the intersection” are, nor do the Drawings provide clarification.  Dependent claims 2-10 are rejected for the same reasons.
.
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “various” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “various” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “detailed” in claim 7 is a relative term which renders the claim indefinite. The term “detailed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 6 recites “one end portion of the left side line portion and one end portion of the right side line portion in a depth direction are connected to the second arrow portion”; however, there is no reference point to the phrase “a depth direction”.

Dependent claims to the foregoing rejections under 35 USC 112(b) are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0276938, to Nakashima et al. (hereinafter Nakashima), and further in view of U.S. Patent Publication No. 2017/0161009, to Ogisu et al. (hereinafter Ogisu).
.
As per claim 1, Nakashima discloses a display unit (e.g. see Abstract and Figs. 1 and 7, wherein a head-up display 100 for a vehicle is provided) comprising: a first display configured to display various information by irradiating a surface to be irradiated with video light (e.g. see Abstract and Fig. 1, wherein a head-up display 100 for a vehicle is provided having a projection device 200): and a control part configured to control the first display (e.g. see Fig. 7 and paragraph 0086, wherein an image signal processor 430 is provide for displaying various images), wherein the control part controls to display information on an inter-vehicle distance between a host vehicle and another vehicle traveling in front of the host vehicle in a traveling direction (e.g. see Fig. 5 and paragraphs 0072-0075, wherein the projection device 200 generates inter-vehicle distance information pertaining to the host vehicle , information on an inter-intersection distance between the host vehicle and a nearest intersection existing in front of the host vehicle in the traveling direction (e.g. see Fig. 3C and paragraph 0058, wherein the projection device 200 indicates a distance between the host vehicle VCL and an intersection (e.g. 500M AHEAD)).
Nakashima fails to disclose every feature of an intersection image representing end portions in a width direction of roads intersecting at the intersection, and an arrow pointing to the road on which the host vehicle should travel at the intersection on the first display.  However, Ogisu teaches a HUD device 1 depicting an image including an intersection where two road intersecting a road being traveled with an arrow providing an indication on which of the two roads should be followed by a host vehicle (e.g. see at least Fig. 15 and paragraph 0130).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the Head-up display device of Nakashima to include a representation of intersecting roads and an indication of which of the representing roads a host vehicle should take, as taught by Ogisu, to provide a better indication of upcoming road conditions, particularly during evening driving scenarios.

As per claim 2, Nakashima, as modified by Ogisu, teaches the features of claim 1, and Ogisu further teaches wherein the intersection image includes a first road and a second road intersecting at the intersection (e.g. see Fig. 15), wherein the arrow inches a first arrow portion extending along the first road on which the host vehicle is traveling toward the intersection, and a second arrow portion extending along the second road on which the host vehicle traveling away from the intersection advances after entering the intersection (e.g. see Fig. 15), and wherein the control part causes the first display to display the first arrow portion having an outer shape along both end portion of the first road in the width direction so as to fit the first arrow portion in the first road in the intersection image (e.g. see Fig. 15).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the Head-up display device of Nakashima to include a representation of an arrow suitable defined so as to clearly indicate the directions in which the host vehicle is to provide to reduce potential missing of a turn.

As per claim 3, Nakashima, as modified by Ogisu, teaches the features of claim 2, and Ogisu further teaches wherein the control part causes the first display to display the information on the inter-vehicle distance (e.g. see Figs. 3A-D), but fails to particularly teach so as to fit the information in the first road.  However, Nakashima discloses distance information displayed within a road (e.g. see Figs. 5-6).

As per claim 4, Nakashima, as modified by Ogisu, teaches the features of claim 3, and Nakashima further discloses wherein the information on the inter-vehicle distance is represented as a bar graph in which a length of the bar varies according to the inter-vehicle distance, and wherein the control part causes the first display to display the bar graph such that a direction in which the length of the bar varies is along an extending direction of the first road (e.g. see Figs. 5-6).

As per claim 5, Nakashima, as modified by Ogisu, teaches the features of claim 4, and Ogisu further teaches wherein the intersection image is represented as a pattern having a depth along the extending direction of the first road, and wherein the control part causes the first display to display the first arrow portion and the bar graph such that the intersection image is tapered toward a vanishing point thereof (e.g. see Fig. 15).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the Head-up display device of Nakashima to include shaping the generated road and direction arrow in a vanishing perspective so as to fit within the dimensions of an actual road being view during driving.

As per claim 6, Nakashima, as modified by Ogisu, teaches the features of claim 5, and Ogisu further teaches wherein the first arrow portion is divided into a left side line portion along a left end portion of the first road in the width direction and a right side line portion along a right end portion of the first road in the width direction (e.g. see Fig. 15), and one end portion of the left side line portion and one end portion of the right side line portion in a depth direction are connected to the second arrow portion (e.g. see Fig. 15), and wherein the control part causes the first display to display the bar graph such that the bar graph fits within an area of the first road surrounded by the left side line portion and the right side line portion forming the first arrow portion and the second arrow portion (e.g. see Nakashima, Fig. 5).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the Head-up display device of Nakashima to include shaping the generated road and direction arrow in a vanishing perspective so as to fit within the dimensions of an actual road being view during driving.

As per claim 7, Nakashima, as modified by Ogisu, teaches the features of claim 6, and Ogisu further teaches further comprising a second display configured to display various information, wherein the control part controls the second display, and wherein the control part causes the second display to display a road image representing a detailed shape related to the first road, and displays the host vehicle traveling on the first road by superimposing the host vehicle on the road image (e.g. see Fig. 5).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the Head-up display device of Nakashima to include additional features of a road being traveled for the purpose of providing improved situation awareness for a driver.

As per claim 8, Nakashima, as modified by Ogisu, teaches the features of claim 7, and Ogisu further teaches wherein the control part highlights a lane to be traveled in the road image (e.g. see Fig. 4) in order to tum right or left when the host vehicle tums right or left at the intersection (e.g. as indicated in the claim rejection herein, this feature comprises intended use and fails to add limitations to the claim).  It would have been obvious to a person of ordinary skill in the art at the time of 

As per claim 9, Nakashima, as modified by Ogisu, teaches the features of claim 7, and Nakashima further discloses wherein the control part superimposes the information on the inter-vehicle distance on the road Image and displays the information in front of the host vehicle in the traveling direction (e.g. see Fig. 5).  

As per claim 10, Nakashima, as modified by Ogisu, teaches the features of claim 7, and Nakashima further discloses wherein the control part highlights a lane to be changed by the host vehicle in the road image (e.g. see rejection of claim 8) when another vehicle is traveling behind the host vehicle in the traveling direction in the lane to be changed by the host vehicle even when a lane is changed (e.g. the Office notes that this feature merely indicates surrounding conditions and hence is considered intended use).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2021/0372810, 2021/0356289, 2021/0123760, 2019/0329716 and 2018/0157037, which are related to heads up vehicle display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669